          Case 3:19-mj-01776-JLB Document 2 Filed 05/01/19 PageID.1 Page 1 of 1

                                                                    U . S. Department of Justice


                                       MAY 0 1 2019               Robert S. Brewer , Jr .
                                                                 United States Att o rney
                                                                 S o uthern District o f Califo rnia
                               CLE:RK US DIS IHIC f COURT
                           SOU THERN DISTRICT OF CALIFOR NIA
                           BY                          DEPUTY               Mar ie tt a I. Geckos     619 546-6952
                                                            A ss i stant United States Attorney Fax   619 546 - 0510
 San Diego County Office                                                 I mper i al County Office
 Federal Office Bu i lding                                               516 Industry Way
 880 Front Street, Room 6293                                             Su i te C
 San Diego , Cal i forn i a 92101 - 8893                                 Imperial , Cal i fornia 92231-7501


                                                                 NOTICE TO APPEAR               (APS)

 RE:       UNITED STATES OF AMERICA                              Magistrate Case No .                         J1776
                              v.                                 For Violation of: 8 U.S . C. 1324

              Brian Aziel HERNANDEZ

You are hereby notified that your case will be called for first appearance
on          Thursday                  May 2, 2019         , at the hour of
____2_:_0_0_ _P_._M_
                   ._ _ _          ,   in the United States Magistrate Court , United States
Courthouse , 940 Front Street , San Diego , California , 92101 .  You should
report to the courtroom of the Duty Magistrate for that day.      You are to
be present in court at the t i me and date set forth above .  If you are not
present , a warrant may be issued for your arrest .

You may be charged with a criminal offense .     You are strongly advised to
consult with an attorney before the above cou r t appeara n ce . If you do not
have the funds to h i re an attorney , you may qualify for appointed counsel .

                                                            Robert S . Brewer , Jr.
                                                            United States Attorney



                                                            Marietta I . Geckos
                                                            Assistant United States Attorney
I hereby acknowledge the fact that I must appear on the date above , and by
affixing my signature , do promise to appear as ordered .
                                                           Signed :

                                                           Dated:     May 1 , 2019

Presented by :
                            (Age nt' s Na me)

                           United States Border Patrol
                            (Agency)
                            (619) 498 - 9839
                            (Agen t ' s Telephone No . )
